Citation Nr: 0216986	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  98-20 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for adrenal 
cortical insufficiency.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
	








INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1973.  This case is before the Board of Veterans 
Appeals (Board or BVA) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted service connection 
for adrenal cortical insufficiency, rated 20 percent 
disabling.


REMAND

In an October 1998 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran indicated that he wanted to 
appear personally for a hearing at a local VA office before 
a Member of the Board.  Soon thereafter, he returned to VA a 
form dated February 23, 1999, on which he checked next to a 
paragraph stating, "I have already had a hearing before a 
Regional Office Hearing Officer and wish this hearing taken 
in consideration in place of any other type of hearing when 
a decision is made by the Board of Veteran's Appeals."  
While that appeared to be a withdrawal of his Travel Board 
hearing request, in another statement, also signed and dated 
February 23, 1999, he indicated that he wanted his hearing 
to be scheduled at the Waco Regional Office.  In a March 
2000 statement, he indicated that he was under the 
impression that he would be scheduled for a hearing and he 
asked what happened to that request?  That statement makes 
it clear that he still desires a Travel Board hearing, and 
that such request remains pending.

Inasmuch as Travel Board and videoconference hearings before 
a Member of the Board are scheduled by the RO, the case must 
be remanded for this purpose.  In light of the foregoing, 
the case is remanded to the RO for the following:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO (or in the alternative, 
if he so desires, a videoconference 
hearing before a Member of the Board.  

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment 
by the RO.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




